Title: To Thomas Jefferson from Thomas Barclay, 30 January 1792
From: Barclay, Thomas
To: Jefferson, Thomas


           
          Gibraltar 30 Jan. 1792. The vessel by which he wrote on the 16th is still detained by unfavorable weather. The Emperor has reportedly crossed the Morbeya on his way to Morocco. So opposite are the opinions of those best acquainted with Barbary that some think when the Emperor arrives Ben Assar’s army will disperse and the people may flock to him, others that he will be defeated.—Spanish preparations continue. Barcelo was appointed commander two weeks ago. There are forty-seven gunboats, twelve of them lying in sight of this town, “and every body believes they are intended against Tangier.”—He encloses a copy of a letter Francis Chiappe wrote him from Tangier on the 23d. “I think the business will be finished under my present Charracter before any instructions can come from you in consequence of what I now write, but lest some obstacle may arise, I request to know as soon as convenient what will be proper to do. The rule that has been hitherto observed without exception was, that the Christian Powers either sent Ministers to the Court of Morocco, or Ministerial Commissions to their Consuls residing there, for the purpose of renewing their Treatys, and when that business was done they were no longer Ministers but Consuls. M. De Rocher the French Consul general was informed by the Emperor that he was ready to renew the peace with the French Nation, and the Consul has passed some time ago, to Paris, with the declared intention of getting a Commission for that purpose, and procuring the presents.”—He has been so particular because of his wish to inform TJ of what other powers have done and because of his inability to foresee the nature of his reception, “but if the Emperor shall adhere to objections, I will desire, and I am sure I shall succeed, that no umbrage be taken untill I am fully instructed.”—He plans to embark as soon as “there will appear a prospect of approaching the Emperor without danger of the presents being sacraficed.” The best way of transmitting commands to him is  by sending them to James Simpson, the Russian consul here; the next best, by sending them to Thomas & Henry Lynch & Co. of Cadiz; and the third best, by sending them to Mr. Humphreys at Lisbon. Any other method “will be very uncertain and hazardous.”
        